Citation Nr: 1123477	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for allergic rhinitis, prior to February 12, 2008.

2.  Entitlement to a rating in excess of 30 percent for allergic rhinitis, since February 12, 2008.

3.  Entitlement to service connection for tinea versicolor. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2003 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) from February 2008 (allergic rhinitis) and December 2009 (tinea versicolor) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board parenthetically notes that the Veteran filed a claim to reopen service connection for allergic rhinitis in August 2007.  In a February 2008 rating decision, the RO granted the Veteran's claim with an evaluation of 10 percent effective August 2, 2007.  In February, October and November 2008, within one year of the February 2008 rating decision, the Veteran submitted evidence that suggested that her service-connected allergic rhinitis had increased in severity.  In fact, in a March 2010 rating decision, the RO increased her service-connected disability to 30 percent disabling, effective February 12, 2008.  Thus, the RO essentially conceded that this evidence was "new and material" as to the severity of her service-connected disability.

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, the Board finds that the evidence submitted within one year of the February 2008 rating decision is "new and material" to the Veteran's claim to reopen, and subsequent claim for an initial increased rating, originally filed in August 2007.  This evidence is thus considered to have been filed in connection with that claim.  Therefore, it is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in December 2008.  Therefore, she had one year from the readjudication to submit a notice of disagreement.  As such, her September 2009 notice of disagreement is timely, and the rating decision on appeal is the one dated in February 2008.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'").  

The issue of entitlement to service connection for tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 12, 2008, the Veteran's allergic rhinitis had been productive of no more than 2 incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, more than 6 non-incapacitating episodes of sinusitis were not alleged; moreover, the evidence does not reflect allergic rhinitis with polyps.

2.  Since February 12, 2008, while her allergic rhinitis with associated sinusitis causes nearly constant sinusitis with headaches, pain, and tenderness, the Veteran has not undergone radical surgery or repeated surgeries to treatment her condition. 


CONCLUSIONS OF LAW

1.  Prior to February 12, 2008, the criteria for rating in excess of 10 percent for allergic rhinitis, had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Codes (DCs) 6522-6512 (2010). 


2.  Since February 12, 2008, the criteria for rating in excess of 30 percent for allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, DCs 6522-6512 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims for allergic rhinitis arise from her disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records.   The Veteran also submitted private treatment records associated with her treatment at The Emory Clinic.  The Board parenthetically notes that there are several VA treatment records and an October 2010 VA examination, physically located in the claims file after the March 2010 statement of the case (SOC) on this issue.  However, these VA treatment records are duplicative and were already considered in the March 2010 SOC.  Moreover, the October 2010 VA examination regards her right shoulder, a disorder not currently on appeal.

Next, the Veteran was afforded QTC examinations in November 2007, November 2008, and November 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's allergic rhinitis since the November 2009 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The QTC examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disability under the applicable rating criteria.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for her allergic rhinitis.  As such, the claim requires consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO granted service connection for allergic rhinitis in a February 2008 rating decision.  Based on a review of the record, the Board finds that a rating in excess of 10 percent is not warranted prior to February 12, 2008, and a rating in excess of 30 percent is not warranted since February 12, 2008 for the Veteran's allergic rhinitis. 

The Veteran's allergic rhinitis has been rated under DCs 6522-6512.  Under DC 6522,  a 10 percent rating for allergic rhinitis without polyps, but with greater than 50- percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The next higher rating of 30 percent requires evidence of polyps. See 38 C.F.R. § 4.97, DC 6522.  

Under the General Rating Formula for Sinusitis, a noncompensable rating is assigned for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512.

 Prior to February 12, 2008

Prior to February 12, 2008, the Veteran was in receipt of a 10 percent disability rating for her allergic rhinitis.  Applying the above listed criteria to the facts of this case, the Board finds that the Veteran's disability does not warrant a rating higher than 10 percent, prior to February 12, 2008.
 
At a November 2007 QTC examination, the Veteran reported constant sinus problems.  She indicated that during sinusitis episodes she is incapacitated as often as 2 times per year, and each incident lasts for 5 days.  She reported headaches with her sinus episodes.  She indicated that antibiotic treatment lasting 4-6 weeks is needed for her sinusitis.  She reported interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, pain and watery eyes.  She reported no crusting.  Physical examination of the nose revealed nasal obstruction, 40 percent in the right nostril and 50 percent in the left nostril.  No nasal polyps were revealed.  The QTC examiner noted that there was rhinitis present and it was believed to be allergic in origin because turbinates were boggy and erythematous.  No sinusitis was detected.  The Veteran was diagnosed with allergic rhinitis. 

A December 2007 private treatment record noted that the Veteran had a recurring sinus and rhinitis allergy, with a hyperthrophia of turbinal bones and semi-obstructive septal deviation.  It was noted that the Veteran was referred to otorhinoloaryngology for corrective surgery of the septum and lower turbinal bones, because it presented a persistent nasal obstruction due to the septal deviation.  The private treating physician noted that the Veteran was on Zyrtec, Afrin, Ventide, Nasonex, Allegra-D and Beconase.  VA treatment records reflect continuous treatment for allergic rhinitis. 

A rating of 30 percent is not warranted under DC 6522 because the evidence does not reflect polyps.  As reflected in the November 2007 VA examination report, no polyps were found upon examination.  Other evidence of record also fails to demonstrate evidence of polyps.  As such, a rating in excess of 10 percent is not warranted under DC 6522. 

With respect to DC 6512, as noted above, a 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

The Veteran reported at her November 2007 VA examination that she experienced incapacitating sinusitis episodes as often as 2 times per year with incidents lasting for 5 days.  She reported the use of antibiotic treatment lasting 4-6 weeks for her sinusitis.  The Veteran by her own account, only reported 2 episodes of incapacitating episodes.  In order to meet the criteria for the next higher 30 percent rating, at least three incapacitating episodes must have been reported.   Moreover, although the Veteran reported complaints of headaches, pain, and purulent discharge, she did not report experiencing more than 6 non-incapacitating episodes per year of sinusitis.  Further, treatment records prior to February 12, 2008 do not demonstrate the criteria needed for a 30 percent rating.  The Board has considered the December 2007 private treatment record which noted recurring sinus and rhinitis allergy, however, there was no indication that any of these episodes were incapacitating in nature.  Further, the frequencies of these episodes were not reported.  Additionally, there is no indication that the Veteran's recurrences were accompanied by headaches, pain, and purulent discharge or crusting.  Rather, the private treating physician noted that there Veteran's recurrences were accompanied by bronchial spasms and the use of bronchial dilators and steroids. 

Based on this evidence, the Veteran's allergic rhinitis did not meet the criteria for a rating in excess of 10 percent under either DC 6522 or DC 6512, prior to February 12, 2008.  There are no other relevant diagnostic codes for application. 

Since February 12, 2008

Since February 12, 2008, the Veteran is in receipt of a 30 percent disability rating for her allergic rhinitis.  Applying the above listed criteria to the facts of this case, the Board finds that the Veteran's disability does not warrant a rating higher than 30 percent, since February 12, 2008.

At a November 2008 VA examination the Veteran reported incapacitating sinus problems 20 times a year, with each episode lasting for 2 weeks.  She reported headaches with her sinus episodes and antibiotic treatment lasting 4-6 weeks.  The Veteran indicated that she had interference with breathing through the nose and hoarseness of the voice.  She reported no purulent discharge, pain and crusting.  She was diagnosed with symptomatic allergic rhinitis.  There was no finding of bacterial rhinitis.  A January 2008 VA treatment note reflects that the Veteran had a history of a deviated septum, she was told she would need surgery but had never had it done.  Private treatment records reflect that the Veteran underwent allergy testing in August 2008. 

At a November 2009 VA examination the Veteran reported that she experiences incapacitating sinus problems 20 times a year, with each episode lasting 1 week. She reported that during her episodes she is not incapacitated.   She reported headaches with her sinus episodes but no antibiotic treatment.  The Veteran noted interference with breathing through the nose, purulent discharge, hoarseness of the voice and pain, but no crusting.  She reported using Zyrtec and Claritin.  Physical examination reflected that there was no nasal obstruction, no deviated septum, no nasal polyps, rhinitis or sinusitis.  The VA examiner indicated that her allergic rhinitis was quiescent.  There was no finding of bacterial rhinitis. 

The Board will initially consider whether the Veteran is entitled to a higher rating under DC 6522.  However, DC 6522 only provides for a rating up to 30 percent.  As such, this diagnostic code cannot provide for a higher rating.  See 38 C.F.R. § 4.97, DC 6522.  Under the General Rating Formula for Sinusitis, a 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512.  However, VA treatment records reflect that the Veteran has not undergone radical surgery or any surgery at all with respect to her service-connected allergic rhinitis.  Rather, the evidence reflects that surgery has been recommended but not completed.  Based on this evidence, a rating in excess of 30 percent is not warranted for her disability, since February 12, 2008.  There are no other relevant diagnostic codes for application. 

The Board has also considered the statements of the Veteran that her disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's allergic rhinitis-has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 10 percent prior to February 12, 2008, and a rating in excess of 30 percent since February 12, 2008, is not warranted for the Veteran's service-connected allergic rhinitis. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's allergic rhinitis was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a compensable rating is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's allergic rhinitis includes exceptional factors.  However, as noted, there is no evidence of hospitalizations due to his allergic rhinitis.  There are also no findings, nor has it been claimed, that the Veteran's allergic rhinitis has resulted in a marked interference with employment.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for her allergic rhinitis, she has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran reported at her November 2009 VA examination that she was unable to work during flare-ups of her allergic rhinitis.  However, she has not alleged that she is currently not working or claimed to be unemployable.  She reports that she presently works as a hair stylist.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

A rating in excess of 10 percent for allergic rhinitis, prior to February 12, 2008, is denied.

A rating in excess of 30 percent for allergic rhinitis, since February 12, 2008, is denied.


REMAND

The Board notes that a December 2009 rating decision denied a service connection claim for tinea versicolor.  Thereafter, in April 2010, the Veteran entered a notice of disagreement as to the denial of her claim.  Specifically, in such document, the Veteran indicated that she had carefully reviewed her military medical records and found a number of events which caused her to disagree with the RO's decision to deny her claim for tinea versicolor.   

Therefore, the Board finds that the April 2010 communication is a notice of disagreement as to the December 2009 rating decision.  See 38 C.F.R. § 20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for tinea versicolor must be issued.  The Veteran should be advised of the time period in which to perfect her appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


